Title: To Benjamin Franklin from the Burgomasters and Senators of Hamburg, 1 April 1783
From: Burgomasters and Senators of Hamburg
To: Franklin, Benjamin


Monsieur,[April 1, 1783]
Comme les Provinces unies de l’Amerique Septentrionale doivent principalement au merite distingué de Votre Excellence l’indépendance et la souveraineté, dont ils jouissent aujourd’hui, en vertu du traité, conclu avec Sa Majesté Britannique, nous prenons la liberté de feliciter Votre Excellence de voir couronné Son ouvrage.
Nous avons addressé à cette même occasion à L’illustre Congrès la lettre de felicitation ci-jointe et Lui avons demandé l’honneur de Ses bonnes graces.
Nous supplions Votre Excellence de vouloir bien employer Ses bons offices et Sa puissante entremise auprès de L’illustre Congrès, pour nous honorer de Son affection et pour faciliter à nos negocians la liberté de former avec les habitans des Illustres Etâts Nord-Americains des liaisons de commerce, utiles de part et d’autre.
Notre reconnoissance de cette faveur égalera la haute considération, due à Votre profond scavoir et à Vos vastes lumières politiques.
Agréez, nous Vous en prions, les assurances du parfait respect, avec lequel nous avons l’honneur d’étre, Monsieur, de Votre Excellence, les très humbles & trés obeissants Serviteurs.
Les Bourguemaitres ET SenateursDE LA Republique DE Hambourg.
Donné sous le Sceau de notre Ville le 1r. Avril 1783.

